Title: To Benjamin Franklin from Benjamin Vaughan, 15 March 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,London, March 15, 1783.
A very respectable planter of Antigua writes to desire of Mr Manning, “as a particular favor, that he would procure for his son a letter to Dr Franklin, as he is desirous he should know one of the first characters this age has produced.”
The young gentleman, Mr Mackinnen, who presents you with this letter is the person alluded to, and though he is unfortunate enough to be obliged to travel for his health, I conceive that he will find some alleviation in having had the pleasure of being introduced to you in the course of his journey. I have not the pleasure of knowing Mr Mackinnen Junr:, but I believe that I need not use many words to induce you to shew civilities to a connection for which my father in law, Mr Manning, expresses his esteem & his wishes to be useful.
I am, my dearest sir, with the deepest respect, your ever devoted, grateful, and affectionate,
Benjn: Vaughan
